993 F.2d 1535
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cathy B. BRANCH, Plaintiff-Appellant,v.Christopher M. G. BUTTERY;  Raymond O. Perry;  Cynthia A.Cave; Susan D. McHenry;  Gary R. Brown;  Roger Nichols;Jeffrey Thomas; Virginia Department of Health, Division ofEmergency Medical Services, Defendants-Appellees,andCOMMONWEALTH OF VIRGINIA;  Mary Sue Terry, Attorney Generalof Virginia, Defendants.
No. 92-2041.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 21, 1993Decided:  May 26, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-91-385-R)
Cathy B. Branch, Appellant Pro Se.
Guy Winston Horsley, Jr., Assistant Attorney General, Carol Smith Nance, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Cathy B. Branch, a former employee of the Commonwealth of Virginia's Department of Health, appeals the district court's orders denying relief under 42 U.S.C. § 1983 (1988) and Title VII of the 1964 Civil Rights Act as amended, 42 U.S.C.A. §§ 2000e to 17 (West 1981 & Supp. 1992).  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Branch v. Buttery, No. CA-91-385-R (E.D. Va.  Mar. 5 and July 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED